Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/8/21, 3/22/21, 10/16/20, 12/15/21, 12/28/21 have been considered.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests an electrophotographic electroconductive member including a support having an electroconductive outer surface, wherein an impedance is measured by applying an AC voltage with an amplitude of 1 V between the electroconductive outer surface of the support and a metal film while varying a frequency between 1.0 x 10 (exp-2) Hz to 1.0 x 10 (exp 7) Hz under an environment of a temperature of 23 C and a humidity of 50 % RH, in a double logarithmic plot with a frequency on an abscissa and an impedance on an ordinate, a slope at frequencies of 1.0 x 10 (exp 5) Hz to 1.0 x 10 (exp 6) Hz is -0.8 or more and -0.3 or less, and an impedance at frequency of 1.0 x 10 (exp -2) Hz to 1.0 x 10 (exp 1) Hz is 1.0 x 10 (exp 3) to 1.0 x 10 (exp 7) Ohms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References listed on Form PTO-892 included herewith are cited as related prior art.

/HOANG X NGO/Primary Examiner, Art Unit 2852